                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-61201-BLOOM/Valle

JAMIL HINDI,
individually and on behalf of all others
similarly situated,

       Plaintiff,

v.

BIRDEYE, INC.,

      Defendant.
____________________________________/

                                      OMNIBUS ORDER

       THIS CAUSE is before the Court upon Defendant BirdEye, Inc.’s Motion to Dismiss

First Amended Complaint and/or to Stay Action, ECF No. [19] (“Motion to Dismiss”), and

Defendant’s Motion to Stay Discovery and/or for Protective Order Pending Ruling on Motion to

Dismiss, ECF No. [20] (“Motion to Stay Discovery”), (collectively, the “Motions”). Plaintiff Jamil

Hindi filed responses to both Motions, ECF Nos. [26], [25], to which Defendant replied, ECF Nos.

[28], [27]. The Court has reviewed the Motions, all supporting and opposing submissions, the

record and applicable law, and is otherwise fully advised. For the reasons set forth below,

Defendant’s Motion to Dismiss is granted in part and denied in part. The Clerk is directed to

transfer this case to the United States District Court for the Northern District of California.

Defendant’s Motion to Stay Discovery is denied as moot.
                                                                Case No. 19-cv-61201-BLOOM/Valle


I.      BACKGROUND

        On July 17, 2019, Plaintiff filed a First Amended Class Action Complaint (“Amended

Complaint”) against Defendant for a violation of the Telephone Consumer Protection Act, 47

U.S.C. § 227 et seq., (“TCPA”). ECF No. [13].

        Defendant provides software for reviews, webchats, and surveys to businesses. Id. ¶ 2.

According to Plaintiff’s Amended Complaint, on or about April 18, 2019, Defendant sent an

automated text message to Plaintiff’s cellular telephone number stating, “BirdEye Msg: Refer a

friend, both get $200. The more friends you refer, the more money you make.” Id. ¶ 28. The text

message also contained a link to Defendant’s website. Id. ¶ 31. Plaintiff alleges that he did not

provide Defendant with his express written consent to receive telemarketing text messages. Id. ¶

34. Moreover, Plaintiff contends that the number used in sending the text message “is known as a

‘long code,’ a standard 10-digit phone number that enabled Defendant to send SMS text messages

en masse, while deceiving recipients into believing that the message was personalized and sent

from a telephone number operated by an individual.” Id. ¶ 36. “[O]n information and belief,

Defendant sent the same text message complained of by Plaintiff to other individuals within this

judicial district.” Id. ¶ 33. Plaintiff therefore brings this putative class action on behalf of the class

of “[a]ll persons within the United States who, within the four years prior to the filing of this

Complaint, were sent a text message using the same type of equipment used to text message

Plaintiff, from Defendant or anyone on Defendant’s behalf, to said person’s cellular telephone

number.” Id. ¶ 52.

        On July 31, 2019, Defendant filed its Motion to Stay Discovery pending this Court’s

resolution of its Motion to Dismiss. ECF No. [20]. On the same day, Defendant also filed its

Motion to Dismiss for lack of personal jurisdiction. ECF No. [19]. Defendant contends that



                                                    2
                                                             Case No. 19-cv-61201-BLOOM/Valle


personal jurisdiction is lacking as it is a Delaware corporation with its principal place of business.

Moreover, it argues that, pursuant to a valid forum-selection clause entered into by the parties, this

action should be dismissed or, alternatively, transferred to the agreed-upon forum. Id. at 4-5.

Specifically, the Defendant argues that Plaintiff entered into a contract with Defendant where

Defendant agreed to provide certain services for Plaintiff’s business website. Id. at 1; ECF No.

[19-1] at 2. In doing so, Plaintiff signed a customer agreement with Defendant agreeing to

Defendant’s terms and conditions, including a forum-selection clause. ECF No. [19-1] at 1-2.

Because the Court concludes that transfer is appropriate under 28 U.S.C. § 1404(a), it need not

address the other arguments raised by the Defendant.

II.    LEGAL STANDARD

       Section 1404(a) of Title 28 of the United States Code provides in relevant part, “[f]or the

convenience of parties and witnesses, in the interest of justice, a district court may transfer any

civil action to any other district or division where it might have been brought.” 28 U.S.C. § 1404(a).

“[T]he appropriate way to enforce a forum-selection clause pointing to a state or foreign forum is

through the doctrine of forum non conveniens.” Atl. Marine Constr. Co. v. U.S. Dist. Court for W.

Dist. of Tex., 571 U.S. 49, 60 (2013). As the United States Supreme Court explained, 28 U.S.C. §

1404(a) “is merely a codification of the doctrine of forum non conveniens for the subset of cases

in which the transferee forum is within the federal court system; in such cases, Congress has

replaced the traditional remedy of outright dismissal with transfer.” Id. In addition, the Supreme

Court has held that the existence of a forum-selection clause is essentially dispositive in the

§ 1404(a) or forum non conveniens analysis. See id. at 62; see also GDG Acquisitions, LLC v.

Gov’t of Belize, 749 F.3d 1024, 1028 (11th Cir. 2014) (“an enforceable forum-selection clause

carries near-determinative weight” in the forum non conveniens analysis). “When the parties have



                                                  3
                                                             Case No. 19-cv-61201-BLOOM/Valle


agreed to a valid forum-selection clause, a district court should ordinarily transfer the case to the

forum specified in that clause. Only under extraordinary circumstances unrelated to the

convenience of the parties should a § 1404(a) motion be denied.” Atl. Marine Constr. Co., 571

U.S. at 62.

       The Supreme Court’s determination that “a valid forum-selection clause [should be] given

controlling weight in all but the most exceptional cases,” Stewart Org., Inc. v. Ricoh Corp., 487

U.S. 22, 33 (1988) (Kennedy, J., concurring), stems, in part, from the recognition that these clauses

represent the parties’ ab initio agreement as to the most proper forum. Stewart Org., Inc., 487 U.S.

at 31; Atl. Marine Constr. Co., 571 U.S. at 62 (“When parties agree to a forum-selection clause,

they waive the right to challenge a preselected forum as inconvenient or less convenient for

themselves or their witnesses, or for their pursuit of the litigation.”); M/S Bremen v. Zapata Off-

Shore Co., 407 U.S. 1, 16-17 (1972) (“[W]here it can be said with reasonable assurance that at the

time they entered the contract, the parties to a freely negotiated private commercial agreement

contemplated the claimed inconvenience, it is difficult to see why any such claim of inconvenience

should be heard to render the forum clause unenforceable.”). Once established, the existence of a

valid forum-selection clause governing the claims at issue shifts the burden from the party seeking

dismissal to the non-movant to establish that dismissal is improper. See Atl. Marine Constr. Co.,

571 U.S. at 63; Stiles v. Bankers Healthcare Grp., Inc., 637 F. App’x 556, 562 (11th Cir. 2016);

Pappas v. Kerzner Int’l Bah. Ltd., 585 F. App’x 962, 967 (11th Cir. 2014). Indeed, the party

seeking to avoid the forum-selection clause bears a “heavy burden of proof” that the clause should

be set aside. Carnival Cruise Lines, Inc. v. Shute, 499 U.S. 585, 595 (1991).

       In considering a motion to dismiss for forum non conveniens, as with a motion to dismiss

for improper venue under Federal Rule of Civil Procedure 12(b)(3), a court must accept the facts



                                                 4
                                                              Case No. 19-cv-61201-BLOOM/Valle


in a plaintiff’s complaint as true, “to the extent they are uncontroverted by the defendants’

affidavits.” S & Davis Int’l, Inc. v. Republic of Yemen, 218 F.3d 1292, 1303 (11th Cir. 2000)

(quoting Taylor v. Phelan, 912 F.2d 429, 431 (10th Cir. 1990) (per curiam)); Delong Equip. Co.

v. Washington Mills Abrasive Co., 840 F.2d 843, 845 (11th Cir. 1988) (citing Black v. Acme

Markets, Inc., 564 F.2d 681, 683 n.3 (5th Cir. 1977)). A court may “consider matters outside the

pleadings if presented in proper form by the parties” in ruling on a motion to dismiss for forum

non conveniens. MGC Commc’ns, Inc. v. BellSouth Telecomms., Inc., 146 F. Supp. 2d 1344, 1349

(S.D. Fla. 2001); see also Grp. CG Builders & Contractors v. Cahaba Disaster Recovery, LLC,

534 F. App’x 826, 829-30 (11th Cir. 2013) (affidavit in support of motion to dismiss for forum

non conveniens properly considered); Webb v. Ginn Fin. Servs., 500 F. App’x 851, 854 (11th Cir.

2012) (consideration of evidence outside the pleadings was appropriate on Rule 12(b)(3) motion).

“When affidavits conflict, the court is inclined to give greater weight to the plaintiff’s version of

the [] facts and to construe such facts in the light most favorable to the plaintiff.” Home Ins. Co. v.

Thomas Indus., Inc., 896 F.2d 1352, 1355 (11th Cir. 1990) (citing Delong Equip. Co., 840 F.2d at

845); PVC Windoors, Inc. v. Babbitbay Beach Constr., N.V., 598 F.3d 802, 810 (11th Cir. 2010)

(“[W]here the evidence presented by the parties’ affidavits and deposition testimony conflicts, the

court must construe all reasonable inferences in favor of the non-movant plaintiff.” (quoting

Morris v. SSE, Inc., 843 F.2d 492 (11th Cir. 1988)); see also Belik v. Carlson Travel Grp., Inc., 26

F. Supp. 3d 1258, 1263 (S.D. Fla. 2012) (considering motion to dismiss for forum non conveniens,

courts “must draw all reasonable inferences and resolve all factual conflicts in favor of the

plaintiff”).

        In analyzing the application of a forum-selection clause, a court must determine whether

the clause is valid, whether the claim at issue falls within the scope of the clause — by looking to



                                                  5
                                                               Case No. 19-cv-61201-BLOOM/Valle


the language of the clause itself — and whether the clause is mandatory or permissive. See

Bahamas Sales Assoc., LLC v. Byers, 701 F.3d 1335, 1340 (11th Cir. 2012) (“To determine if a

claim falls within the scope of a clause, we look to the language of the clause.”); Fla. Polk Cty. v.

Prison Health Servs. Inc., 170 F.3d 1081, 1083 (11th Cir. 1999) (court must further determine

whether clause is mandatory or permissive). If a court concludes that a valid and enforceable

forum-selection clause exists, it must conduct a forum non conveniens analysis to determine

whether the case should be transferred. Pappas, 585 F. App’x at 965.

III.      DISCUSSION

          Defendant argues that the Court should dismiss Plaintiff’s Amended Complaint because of

the parties’ valid forum-selection clause. ECF No. [19] at 4-5. Alternatively, Defendant requests

that this Court transfer this action to the Northern District of California, “pursuant to 28 U.S.C.

§ 1406(a), or § 1404(a), and the parties’ agreed to forum-selection clause.” ECF No. [28] at 3.

Plaintiff, on the other hand, contends that the forum-selection clause does not apply to his

standalone TCPA action. ECF No. [26] at 8.

       A. Validity of the Forum-Selection Clause

          First, the Court must determine whether the forum-selection clause at issue is valid. Cf. Atl.

Marine Constr. Co., 571 U.S. at 62 n.5 (“Our analysis presupposes a contractually valid forum-

selection clause.”). “Forum-selection clauses are presumptively valid and enforceable unless the

plaintiff makes a ‘strong showing’ that enforcement would be unfair or unreasonable under the

circumstances.” Krenkel v. Kerzner Int’l Hotels Ltd., 579 F.3d 1279, 1281 (11th Cir. 2009)

(citing Carnival Cruise Lines, Inc., 499 U.S. at 593-95). Plaintiff fails to assert, let alone present a

“strong showing,” that the forum-selection clause is invalid. See ECF No. [26]. Plaintiff does not

allege that the forum-selection clause was the product of fraudulent inducement or was improperly



                                                    6
                                                              Case No. 19-cv-61201-BLOOM/Valle


included in the customer agreement to deprive him of some right or ability. See id. at 6-9. Further,

Plaintiff does not dispute the existence of the customer agreement, its authenticity, or the

authenticity of his signature. See id. As such, the Court concludes that Plaintiff has failed to satisfy

his burden of presenting any “extraordinary circumstances” preventing the clause’s application.

Atl. Marine Constr. Co., 571 U.S. at 62; Carnival Cruise Lines, Inc., 499 U.S. at 595 (“Indeed, the

party seeking to avoid the forum-selection clause bears a ‘heavy burden of proof’ that the clause

should be set aside.”). The forum-selection clause is, therefore, valid.

   B. Scope of the Forum-Selection Clause

       Next, the Court must determine whether the TCPA claim at issue is within the scope of the

parties’ forum-selection clause. See generally Emerald Grande, Inc. v. Junkin, 334 F. App’x 973,

976 (11th Cir. 2009). “Under general contract principles, the plain meaning of a contract’s

language governs its interpretation.” Slater v. Energy Servs. Grp. Int’l, Inc., 643 F.3d 1326, 1330

(11th Cir. 2011) (citing Belize Telecom, Ltd. v. Gov’t of Belize, 528 F.3d 1298, 1307 & n.11 (11th

Cir. 2008)). Thus, “[t]o determine if a forum-selection clause encompasses a particular type of

claim, we look to its language.” Stiles, 637 F. App’x at 559 (citing Slater, 634 F.3d at 1330).

       Here, the forum-selection clause states, “The exclusive jurisdiction and venue of any action

with respect to the subject matter of these Terms will be the state and federal courts located in

Santa Clara, California, and each of the parties hereto waives any objection to jurisdiction and

venue in such courts.” ECF No. [19-1] at 13. As such, the Court must determine whether Plaintiff’s

TCPA claim constitutes an “action with respect to the subject matter of” the parties’ customer

agreement. Id.

       Plaintiff argues that the forum-selection clause does not apply to the instant TCPA claim.

ECF No. [26] at 8. Alternatively, Plaintiff asserts that the Court should not transfer or dismiss the



                                                   7
                                                              Case No. 19-cv-61201-BLOOM/Valle


case because the clause is, at best, ambiguous with regard to whether the TCPA claim falls within

the forum-selection clause’s scope. Id. Conversely, Defendant contends that the parties had a

business relationship memorialized by the signed customer agreement, which includes a provision

informing Plaintiff about how his personal information might be used, and the referral text message

at issue was sent to Plaintiff as a result of this customer relationship. ECF No. [28] at 3. Therefore,

Defendant argues, “[t]he alleged TCPA violation arose out of the customer relationship and is

subject to the Terms and Conditions.” Id.

       The plain language of the forum-selection clause indicates that it governs any action

concerning the terms of the parties’ customer agreement. ECF No. [19-1] at 13. The agreement’s

terms and conditions contain two provisions that explicitly dictate Defendant’s collection and use

of customers’ personal information, including telephone numbers. Id. at 7 (“In the course of using

the Services, you may be required to provide BirdEye personally identifiable information,

including contact information.”); id. at 11 (“Please see BirdEye’s Privacy Policy located at privacy

for information and notices concerning BirdEye’s collection and use of your personal

information.”).

       Through the parties’ business relationship, Plaintiff provided Defendant with his personal

contact information. ECF No. [28] at 3; ECF No. [19-1] at 7, 11. Moreover, the text message that

allegedly violated the TCPA directly concerned this business relationship — namely, a promotion

allowing customers to earn cash bonuses by referring friends to Defendant’s business. ECF No.

[28] at 3; ECF No. [13] ¶ 28. It is through the parties’ customer agreement that Defendant was

able to collect and use Plaintiff’s telephone number in accordance with the provisions set forth in

the terms and conditions. ECF No. [28] at 3; ECF No. [19-1] at 7, 11. Additionally, absent a

business relationship between the parties, Defendant would have no basis to send Plaintiff a



                                                  8
                                                              Case No. 19-cv-61201-BLOOM/Valle


message seeking customer referrals. ECF No. [28] at 3. Thus, Plaintiff’s TCPA claim — which

concerns a text message received due to the parties’ business relationship established by their

customer agreement — plainly stems from the use of his personal information provided to

Defendant pursuant to the agreed-upon terms and conditions. Given the broad wording of the

forum-selection clause, the Court concludes that Plaintiff’s TCPA claim falls within the scope of

“any action with respect to the subject matter of these Terms.” ECF No. [19-1] at 13. See Stiles,

637 F. App’x at 561 (“Plaintiffs’ complaint is appropriately considered an action brought under

the [] agreement because it will require a court to construe the operation and effect of the contract’s

terms.” (citing Manetti-Farrow, Inc. v. Gucci Am., Inc., 858 F.2d 509, 514 (9th Cir. 1988)).

       Plaintiff relies primarily on two cases with almost identical facts to support his argument

that the instant TCPA claim falls outside the scope of the forum-selection clause. ECF No. [26] at

8-9; Gamble v. New Eng. Auto Fin., Inc., 735 F. App’x 664 (11th Cir. 2018); Ramos v. PH

Homestead, LLC, 358 F. Supp. 3d 1355 (S.D. Fla. 2019). The plaintiffs in both cases entered into

contractual agreements containing arbitration provisions with the defendants. Gamble, 735 F.

App’x at 665; Ramos, 358 F. Supp. 3d at 1358-59. Immediately below the agreements’ signature

lines in both cases were Text Consent Provisions, to which neither plaintiff consented. Gamble,

735 F. App’x at 665; Ramos, 358 F. Supp. 3d at 1358-59. After their agreements terminated, the

plaintiffs began receiving text messages from the defendants. Gamble, 735 F. App’x at 665;

Ramos, 358 F. Supp. 3d at 1359. Based on these text messages, the plaintiffs filed TCPA actions

against the defendants. Gamble, 735 F. App’x at 665; Ramos, 358 F. Supp. 3d at 1359. The

defendants in Gamble and Ramos sought to compel arbitration pursuant to their agreements’

arbitration provisions. Gamble, 735 F. App’x at 665; Ramos, 358 F. Supp. 3d at 1360. The court

in Ramos, for the same reasons set forth in Gamble, held that the plaintiff’s TCPA claim was



                                                  9
                                                             Case No. 19-cv-61201-BLOOM/Valle


outside the scope of the arbitration provision because the Text Consent Provision was not included

in the parties’ agreement and the text message at issue occurred after the agreement was

terminated. Ramos, 358 F. Supp. 3d at 1361. Specifically, the court explained, “Plaintiff’s claim

‘arises not from the [Agreement] or any breach of it, but from post-agreement conduct that

allegedly violates a separate, distinct federal law.’ [In Ramos,] the ‘post-agreement conduct’ was

the sending of the Text Message, an action that occurred after the Agreement had been terminated

by Plaintiff.” Id. (citation omitted) (quoting Gamble, 735 F. App’x at 666).

       The Court finds Gamble and Ramos to be distinguishable from the instant case for a number

of reasons. First, unlike the text messages in Gamble and Ramos, Plaintiff provides no indication

that the text message at issue was sent after the parties terminated their business relationship. See

ECF No. [26] at 8-9; see also ECF No. [28] at 3 (“Plaintiff is a customer of BirdEye.” (emphasis

added)). Thus, based on the information presented by the parties, the text message here was not

“‘post-agreement conduct’ . . . that occurred after the Agreement had been terminated by Plaintiff.”

Ramos, 358 F. Supp. 3d at 1361; see Abellard v. Wells Fargo Bank, N.A., No. 19-cv-60099, 2019

WL 2106389, at *3 (S.D. Fla. May 14, 2019) (concluding that Gamble was distinguishable because

the relationship between the parties there had ended, whereas Abellard’s relationship with Wells

Fargo was ongoing). Moreover, the terms and conditions in the parties’ customer agreement

explicitly state that “these Terms and Conditions . . . are intended to survive [] suspension,

termination or cancellation,” ECF No. [19-1] at 11. See Garcia v. Kendall Lakes Auto., LLC, No.

18-24397, 2019 WL 1359475, at *5-*6 (S.D. Fla. Mar. 26, 2019) (concluding that plaintiff’s TCPA

claim, which was based on post-agreement conduct, was within the scope of the arbitration clause

that explicitly stated it survived termination of the contract). As such, the post-termination text

messages at issue in Ramos and Gamble are distinguishable from the text message in this case.



                                                 10
                                                               Case No. 19-cv-61201-BLOOM/Valle


        Second, the privacy policy that governs Defendant’s use of Plaintiff’s phone number is

incorporated in the customer agreement’s terms and conditions, unlike the separate stand-alone

Text Consent Provisions at issue in Gamble and Ramos. ECF No. [19-1]; Gamble, 735 F. App’x

at 666 (“[T]he Text Consent Provision is a separate stand-alone provision which [the plaintiff]

never signed, and thus no agreement regarding text messages exists between the parties”); Ramos,

358 F. Supp. 3d at 1361 (same). Conversely, here the Plaintiff signed the customer agreement and

consented to Defendant’s terms and conditions. The terms and conditions includes a privacy policy

allowing Defendant to use customers’ personal information to, among other things, contact

customers about goods and services.1 ECF No. [19-1] at 11 (privacy policy); ECF No. [19-1] at 4

(“In addition to the terms below, this agreement incorporates by reference BirdEye’s standard

Terms & Conditions (http://birdeye.com/terms).”); ECF No. [19-1] at 12 (“These Terms, together

with our Privacy and Security Policy at privacy constitutes [sic] the entire agreement between the

parties relating to the Services and all related activities.”). Accordingly, the customer agreement

in this case is distinguishable from the agreements in Gamble and Ramos because it expressly

created “rights and obligations between the parties,” Gamble, 735 F. App’x at 666, that governed

Defendant’s ability to contact Plaintiff.

        Plaintiff incorrectly attempts to expand Gamble’s holding to preclude TCPA claims

entirely from contractual agreements that include arbitration provisions or forum-selection clauses.

Gamble expressly reiterated the longstanding requirement that courts assess, on a case-by-case

basis, the plain and express language of contractual agreements in order to determine the scope of

certain provisions. See 735 F. App’x at 666; Bahamas Sales Assoc., LLC, 701 F.3d at 1340 (“To


1
 Further, the parties’ customer agreement in this case contains no limitation on the method through which
Defendant may contact its customers. See ECF No. [19-1] at 4-13. Cf. Getz v. DIRECTV, LLC, 359 F. Supp.
3d 1222, 1228-29 (S.D. Fla. 2019) (contractual limitation of contact for marketing purposes solely to e-
mail put TCPA claim based on telemarketing text message outside the scope of the parties’ agreement).

                                                   11
                                                              Case No. 19-cv-61201-BLOOM/Valle


determine if a claim falls within the scope of a clause, we look to the language of the clause.”);

Food Marketing Consultants, Inc. v. Sesame Workshop, No. 09-61776, 2010 WL 157206, at *12

(S.D. Fla. Mar. 26, 2010) (in determining whether certain claims fall within the scope of a forum-

selection clause, courts look to “the intention of the parties as reflected by the wording of particular

clauses and the facts of each case” (quoting McNair v. Monsanto Co., 279 F. Supp. 2d 1290, 1307

(M.D. Ga. 2003)). Because Gamble and Ramos are distinguishable from the facts in the instant

case, the Court concludes that Plaintiff’s argument as to their applicability fails.

        The plain language of the parties’ forum-selection clause covers the instant TCPA claim

because it relates to Defendant’s collection and use of Plaintiff’s personal information under the

customer agreement, the privacy policy, and the terms and conditions. Moreover, unlike in Gamble

and Ramos, where the unsigned Text Consent Provisions were separate from the signed

agreements, here, the privacy policy provisions concerning Defendant’s use of customers’ phone

numbers were included within the agreed-upon contract. ECF No. [19-1] at 11 (privacy policy);

ECF No. [19-1] at 4 (“In addition to the terms below, this agreement incorporates by reference

BirdEye’s standard Terms & Conditions (http://birdeye.com/terms).”); ECF No. [19-1] at 12

(“These Terms, together with our Privacy and Security Policy at privacy constitutes the entire

agreement between the parties relating to the Services and all related activities.”); see also Gamble,

735 F. App’x at 665; Ramos, 358 F. Supp. 3d at 1358-59. Therefore, the Court concludes that

Plaintiff’s TCPA claim falls within the scope of the forum-selection clause.

    C. Whether the Forum-Selection Clause is Mandatory or Permissive

        After determining that the forum-selection clause is valid and applies to Plaintiff’s claims,

the Court must then assess whether the agreed-upon jurisdiction in the forum-selection clause is

mandatory or permissive. See generally Emerald Grande, Inc., 334 F. App’x at 976. The Eleventh



                                                  12
                                                             Case No. 19-cv-61201-BLOOM/Valle


Circuit characterizes “forum-selection clauses as either ‘permissive’ or ‘mandatory.’” Slater, 643

F.3d at 1330 (citing Global Satellite Commc’n Co. v. Starmill U.K. Ltd., 378 F.3d 1269, 1272 (11th

Cir. 2004)). “‘A permissive clause authorizes jurisdiction in a designated forum but does not

prohibit litigation elsewhere,’ whereas ‘[a] mandatory clause . . . “dictates an exclusive forum for

litigation under the contract.”’” Id. (alteration in original) (quoting Global Satellite Commc’n Co.,

378 F.3d at 1272). “An action is only subject to dismissal based on a forum selection clause if the

import of the language of the clause as a whole is to provide a particular court or courts with

‘exclusive jurisdiction.’” Wai v. Rainbow Holdings, 315 F. Supp. 2d 1261, 1270 (S.D. Fla. 2004).

       The forum-selection clause at issue states, “The exclusive jurisdiction and venue of any

action with respect to the subject matter of these Terms will be the state and federal courts located

in Santa Clara, California, and each of the parties hereto waives any objection to jurisdiction and

venue in such courts.” ECF No. [19-1] at 13 (emphasis added). The term “exclusive” is defined as

being “[l]imited to a particular person, group, entity, or thing <exclusive right>.” Exclusive,

Black’s Law Dictionary (11th ed. 2019). The clause’s “exclusive jurisdiction” language, id.,

clearly indicates that jurisdiction is “[l]imited to,” id., “state and federal courts located in Santa

Clara, California.” ECF No. [19-1] at 13. Thus, the plain language of the forum-selection clause

indicates a mandatory clause. Wai, 315 F. Supp. 2d at 1270; see also Burillo Azcarraga v. J.P.

Morgan (Suisse) S.A., No. 16-cv-22046, 2017 WL 693954, at *5 (S.D. Fla. Feb. 22, 2017). Further,

the Eleventh Circuit has explained that it “require[s] quite specific language before concluding

that a forum selection clause is mandatory, such that it dictates an exclusive forum for litigation

under the contract.” Snapper, Inc. v. Redan, 171 F.3d 1249, 1262 n.24 (11th Cir. 1999). Here, the

required “specific language . . . dictat[ing] an exclusive forum for litigation” is plainly satisfied.

See ECF No. [19-1] at 13 (“The exclusive jurisdiction and venue of any action . . . will be the state



                                                 13
                                                               Case No. 19-cv-61201-BLOOM/Valle


and federal courts located in Santa Clara, California.” (emphasis added)). As such, the Court

concludes that any claims within the scope of the forum-selection clause must be brought in the

Northern District of California, rather than the Southern District of Florida. See Slater, 634 F.3d

at 1330.

    D. Forum Non Conveniens Analysis

        Finally, if a valid, applicable, mandatory, and enforceable forum-selection clause exists,

the Court must conduct a forum non conveniens analysis to determine whether the case should be

transferred. Pappas, 585 F. App’x at 965. “When the parties have agreed to a valid forum-selection

clause, a district court should ordinarily transfer the case to the forum specified in that clause.” Atl.

Marine Constr. Co., 571 U.S. at 62 (footnote omitted). “‘Only under extraordinary circumstances

unrelated to the convenience of the parties’ should a court decline to enforce a forum-selection

clause.” Stiles, 637 F. App’x at 562 (quoting Atl. Marine Constr. Co., 571 U.S. at 62). Moreover,

“a valid forum-selection clause [should be] given controlling weight in all but the most exceptional

cases.” Stewart Org., Inc., 487 U.S. at 33 (Kennedy, J., concurring).

        Generally, “[t]o obtain dismissal for forum non conveniens, ‘the moving party must

demonstrate that (1) an adequate alternative forum is available, (2) the public and private factors

weigh in favor of dismissal, and (3) the plaintiff can reinstate his suit in the alternative forum

without undue inconvenience or prejudice.’” GDG Acquisitions, LLC, 749 F.3d at 1028 (quoting

Leon v. Millon Air, Inc., 251 F.3d 1305, 1310-11 (11th Cir. 2001)). “The calculus changes,

however, when the parties’ contract contains a valid forum-selection clause, which ‘represents the

parties’ agreement as to the most proper forum.’ . . . [Accordingly,] ‘a valid forum-selection clause

[should be] given controlling weight in all but the most exceptional cases.’” Atl. Marine Constr.




                                                   14
                                                              Case No. 19-cv-61201-BLOOM/Valle


Co., 571 U.S. at 63 (citations omitted) (quoting Stewart Org., Inc., 487 U.S. at 31, 33 (Kennedy,

J., concurring)).

       The existence of a valid forum-selection clause requires a district court to adjust its forum

non conveniens analysis in three ways. Id.2 “First, the plaintiff’s choice of forum merits no weight.

Rather, as the party defying the forum-selection clause, the plaintiff bears the burden of

establishing that transfer to the forum for which the parties bargained is unwarranted.” Id. Second,

courts “must deem the private-interest factors to weigh entirely in favor of the preselected forum.”

Id. at 64. Accordingly, the analysis must only consider public-interest factors. Id. “[T]he practical

result is that forum-selection clauses should control except in unusual cases.” Id. at 64. Finally,

“[t]he court in the contractually selected venue should not apply the law of the transferor venue to

which the parties waived their right.” Id. at 65-66 (footnote omitted).

       As such, when presented with a valid forum-selection clause, district courts must apply the

Supreme Court’s modified forum non conveniens analysis — namely, courts must assess (1)

whether an adequate alternative forum is available, and (2) whether the public factors weigh in

favor of dismissal. Id. at 63-65; GDG Acquisitions, LLC, 749 F.3d at 1028.

       Plaintiff, in arguing against transfer, states:

               Defendant here, however, has only sought dismissal and has not addressed
       any of the factors that must be considered pursuant to the doctrine of forum non
       conveniens or under Section 1404(a). Rather, Defendant half-heartedly makes
       reference to a transfer to the Northern District of California in a footnote. Defendant
       has failed to meet its burden and a transfer is therefore not warranted.




2
 Although determined in the context of a motion to transfer pursuant to 28 U.S.C. § 1404(a), the Supreme
Court expressly noted that these “same standards should apply to motions to dismiss for forum non
conveniens in cases involving valid forum-selection clauses.” Id. at 66 n.8.

                                                  15
                                                                 Case No. 19-cv-61201-BLOOM/Valle


ECF No. [26] at 6 (citations omitted).3 The Eleventh Circuit, however, has explicitly noted that

courts may transfer a case sua sponte pursuant to 28 U.S.C. § 1404(a) and the doctrine of forum non

conveniens, “so long as the parties are first given the opportunity to present their views on the

issue.” Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336 (11th Cir. 2011) (quoting Costlow v. Weeks,

790 F.2d 1486, 1488 (9th Cir. 1986)). Furthermore, the Eleventh Circuit has determined that due

process requirements are satisfied when a plaintiff has the opportunity to respond to arguments

presented in a motion to dismiss that seek to enforce a valid forum-selection clause, even when

the defendant “did not address the forum non conveniens analysis in its motion.” Aviation One of

Fla., Inc. v. Airborne Ins. Consultants (PTY), Ltd., 722 F. App’x 870, 886 (11th Cir. 2018) (citing

Atl. Marine Constr. Co., 571 U.S. at 60-61).

        Moreover, Plaintiff’s argument seemingly ignores the Supreme Court’s reasoning in

Atlantic Marine Construction Co., Inc. regarding the plaintiff’s burden to establish that transfer is

unwarranted when a valid forum-selection clause exists. 571 U.S. at 63-64. Specifically, the

Supreme Court explained that when parties have agreed to a valid forum-selection clause,

        the plaintiff’s choice of forum merits no weight. Rather, as the party defying the
        forum-selection clause, the plaintiff bears the burden of establishing that transfer
        to the forum for which the parties bargained is unwarranted. Because plaintiffs are
        ordinarily allowed to select whatever forum they consider most advantageous
        (consistent with jurisdictional and venue limitations), we have termed their
        selection the “plaintiff’s venue privilege.” But when a plaintiff agrees by contract
        to bring suit only in a specified forum—presumably in exchange for other binding
        promises by the defendant—the plaintiff has effectively exercised its “venue
        privilege” before a dispute arises. Only that initial choice deserves deference, and
        the plaintiff must bear the burden of showing why the court should not transfer the
        case to the forum to which the parties agreed.




3
  In its Reply, Defendant clarifies its initial transfer request. ECF No. [28] at 3. Specifically, should the
Court decide not to dismiss the case, Defendant requests that the Court transfer this action to the Northern
District of California, “pursuant to 28 U.S.C. § 1406(a), or § 1404(a), and the parties’ agreed to forum-
selection clause.” Id.

                                                     16
                                                             Case No. 19-cv-61201-BLOOM/Valle


Id. (emphasis added) (footnote omitted) (citation omitted). Plaintiff has not presented any

arguments as to why the Court should not enforce the agreed-upon forum-selection clause and

transfer the case to the Northern District of California. ECF No. [26] at 6-9. As such, Plaintiff has

failed to satisfy his burden.

        Nevertheless, the Court will also examine whether transfer is warranted under the modified

forum non conveniens analysis. “An alternative forum is adequate if it provides for litigation of

the subject matter of the dispute and potentially offers redress for plaintiffs’ injuries.” King v.

Cessna Aircraft Co., 562 F.3d 1374, 1382 (11th Cir. 2009). “An alternative forum is ‘available’ to

the plaintiff when the foreign court can assert jurisdiction over the litigation sought to be

transferred.” Leon, 251 F.3d at 1311 (citing Piper Aircraft Co. v. Reyno, 454 U.S. 235, 254 n.22

(1981)). Here, there is an adequate alternative forum — the Northern District of California.

Plaintiff has already consented to mandatory jurisdiction over any actions with respect to the

subject matter of the parties’ customer agreement in that forum. ECF No. [19-1]. In addition,

Defendants have stipulated to personal jurisdiction in California by virtue of their request to

transfer. See ECF No. [19]. As such, the Northern District of California is clearly an available

adequate alternative forum for the litigation of Plaintiff’s claims.

        Because public-interest factors “will rarely defeat a transfer motion, the practical result is

that forum-selection clauses should control except in unusual cases.” Atl. Marine Constr. Co., 571

U.S. at 64. Moreover, Plaintiff’s failure to present any arguments to establish that the public-

interest factors weigh against transfer further solidifies the conclusion that the forum-selection

clause should control. Nonetheless, the Court will consider the public-interest factors.

        The public factors bearing on the question include[] the administrative difficulties
        flowing from court congestion; the “local interest in having localized controversies
        decided at home”; the interest in having the trial of a diversity case in a forum that
        is at home with the law that must govern the action; the avoidance of unnecessary

                                                 17
                                                             Case No. 19-cv-61201-BLOOM/Valle


       problems in conflict of laws, or in the application of foreign law; and the unfairness
       of burdening citizens in an unrelated forum with jury duty.

Piper Aircraft Co., 454 U.S. at 241 n.6 (quoting Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508-09

(1947)).

       Ultimately, the public-interest factors favor transfer. First, Plaintiff provides no support for

why this matter should be litigated in Florida, rather than in California. The terms and conditions

provide, “These Terms and any action related thereto will be governed by the laws of the State of

California without regard to its conflict of laws provisions.” ECF No. [19-1] at 13. Thus, transfer

to the Northern District of California would eliminate any potential problems related to the

application of foreign law. Further, this is not a localized controversy where it is particularly

important to have the lawsuit resolved in Florida.

       Therefore, the Court concludes that the forum non conveniens analysis favors transferring

this action because California is an adequate and available alternative forum and the public-interest

factors weigh in favor of this pre-selected forum.

       Given this Court’s conclusion that there is a valid, enforceable, and mandatory forum-

selection clause and that Plaintiff’s TCPA claim falls within its scope, the Court finds that transfer

to the Northern District of California is required. The Court, therefore, declines to resolve the

remaining issues presented in Defendant’s Motion to Dismiss. It would be more appropriate for

the presiding judge in the Northern District of California to decide substantive issues upon transfer.

IV.    CONCLUSION

       Accordingly, it is ORDERED AND ADJUDGED as follows:

           1. Defendant’s Motion to Dismiss First Amended Complaint and/or to Stay Action,

               ECF No. [19], is GRANTED IN PART AND DENIED IN PART.




                                                 18
                                                          Case No. 19-cv-61201-BLOOM/Valle


             2. The CLERK is directed to TRANSFER this case to the United States District Court

                for the Northern District of California. Upon transfer, the CLERK shall CLOSE

                this case.

             3. Defendant’s Motion to Stay Discovery and/or for Protective Order Pending Ruling

                on Motion to Dismiss First Amended Complaint and/or Stay Action, ECF No. [20],

                is DENIED AS MOOT.

       DONE AND ORDERED in Chambers at Miami, Florida, on August 28, 2019.




                                                       ________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE

Copies to:


Counsel of Record




                                               19
